J-S32032-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: A.P.                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.P.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 480 WDA 2021

                Appeal from the Order Entered March 23, 2021
      In the Court of Common Pleas of Erie County Civil Division at No(s):
                               70129 of 2013


BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                          FILED: December 3, 2021

        A.P. appeals from the Order of the trial court, which affirmed the

certification of continued involuntary mental health treatment pursuant to

sections 301 and 305 of the Mental Health Procedures Act (“MHPA”). See 50

P.S. §§ 7301 and 7305.        We affirm.

        Relevant to the instant appeal, A.P. has a lengthy history of psychiatric

illness. On December 14, 2019, A.P. was arrested for defiant trespass. N.T.,

3/17/21, at 4. Id. On January 17, 2020, A.P. entered a guilty plea to defiant

trespass, at which time he was sentenced to 30 days of confinement with

probation.    Id.    On January 20, 2020, A.P. was arrested for violating a

Protection From Abuse Act1 Order (“PFA”). Id. at 5. While in jail, A.P. was


____________________________________________


1   See 23 Pa.C.S.A. §§ 6101-6122.
J-S32032-21


non-compliant with his medications, and urinated and defecated in his cell.

Id. A.P. also “had been naked and masturbating at the cell gate, and engaged

in verbal distraction, including banging on doors, [and] ranting and raving in

his cell.”   Id.   A.P. was found to be not competent to stand trial, and

transferred to Torrance State Hospital (“Torrance”). Id. at 6. At Torrance,

A.P. continued to have delusions regarding the alleged victim in his case. Id.

      On September 25, 2020, the trial court entered an Order directing A.P.’s

transfer to Warren State Hospital (“the Hospital”). Trial Court Order, 9/25/20.

In a Petition dated February 4, 2021, the Hospital requested an additional

period of continuing involuntary mental health treatment of A.P., pursuant to

sections 301 and 305 of the MHPA. Petition, 2/4/21. On February 24, 2021,

A.P. appeared before the Mental Health Review Officer (“MRO”), for a hearing

on the Hospital’s Petition. At the conclusion of the hearing, the MRO certified

A.P. for continuing involuntary mental health treatment for a period not to

exceed 180 days. MRO Order, 2/24/21. A.P., through counsel, filed a Petition

for Review of the certification by the trial court. On March 17, 2021, the trial

court conducted a hearing on A.P.’s Petition for Review. On March 22, 2021,

the trial court entered an Order, which affirmed the MRO’s Order certifying

A.P.’s continuing involuntary mental health treatment, pursuant to sections

301 and 305. A.P. timely filed a Notice of Appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) Concise Statement of matters complained of on appeal.

      A.P. presents the following claim for our review:


                                     -2-
J-S32032-21


      DID THE [TRIAL COURT] COMMIT AN ABUSE OF DISCRETION OR
      ERROR OF LAW IN FINDING THAT [THE] HOSPITAL PRESENTED
      COMPETENT EVIDENCE THAT DEATH OR SERIOUS PHYSICAL
      DEBILITATION OR BODILY INJURY TO SELF OR OTHERS WAS
      LIKELY IMMINENT IF [A.P.] WAS NOT FORCED TO UNDERGO
      CONTINUED INVOLUNTARY PSYCHIATRIC TREATMENT?

Brief for Appellant at 7.

      We review involuntary treatment orders under the MHPA to “determine

whether   there   is   evidence   in   the   record   to   justify   the   [hearing]

court’s findings.” In re S.M., 176 A.3d 927, 935 (Pa. Super. 2017) (citation

omitted). But see also id. (recognizing that an appellate court is not bound

by a hearing court’s legal conclusions derived from the facts). In reviewing a

challenge to the sufficiency of the evidence supporting a determination under

the MHPA, we have stated the following:

      Deference to the facts as found by the original factfinder is of
      particular importance in circumstances where the factfinders have
      specialized training or knowledge that makes them uniquely
      qualified to reach the findings and conclusions the General
      Assembly has entrusted them to make.

In re Vencil Appeal of Pa. State Police, 152 A.3d 235, 243 (Pa. 2017);

see also Harris v. No. 1 Contracting Corp., 258 A.2d 663, 664 (Pa. Super.

1969) (stating that a reviewing court may not substitute its judgment as to

the facts found by the factfinder).

      A.P. claims that the Hospital failed to demonstrate that his condition

“continues to evidence a clear or present danger to himself or others[,] by

conduct during the most recent period of court-ordered treatment.” Id. at

24.   A.P. argues that “[e]ven when left to surmise the basis for the

                                       -3-
J-S32032-21


commitment, … the record does not establish that an extended [section ]305

commitment was warranted.”      Id.   A.P. directs our attention to testimony

that, during his time at the Hospital, he has taken his medication, interacted

with staff, and no longer conveyed any delusional thoughts about having a

relationship with the person protected by the PFA. Id. at 25. In addition, A.P.

testified that his current medications work well, and that he agrees to take

them twice per day. Id. A.P. points out his testimony that he can rely on the

tools he has learned, and that he can take the medication himself. Id. A.P.

further expressed his desire to work with his previous psychiatrist at the Erie

County Prison.    Id. at 25-26.    A.P. further directs our attention to his

testimony regarding his willingness to work with a medication monitor, so that

he would not forget to take his medication. Id. at 26.

      We recognize that

      [i]nvoluntary civil commitment of the mentally ill unquestionably
      constitutes a deprivation of liberty and may be accomplished only
      in accordance with due process protections. Accordingly, the
      petitioner in an involuntary commitment proceeding must prove
      the requisite statutory grounds by clear and convincing evidence.

Commonwealth v. Helms, 506 A.2d 1384, 1388 (Pa. Super. 1986). “In

applying the [MHPA,] we must take a balanced approach and remain mindful

of the patient’s due process and liberty interests, while at the same time

permitting the mental health system to provide proper treatment to those

involuntarily committed to its care.” In re S.L.W., 698 A.2d 90, 94 (Pa.

Super. 1997).


                                      -4-
J-S32032-21


     The MHPA provides, in relevant part, as follows:

     (a) Persons subject. — Whenever a person is severely mentally
     disabled and in need of immediate treatment, he may be made
     subject to involuntary emergency examination and treatment. A
     person is severely mentally disabled when, as a result of mental
     illness, his capacity to exercise self-control, judgment and
     discretion in the conduct of his affairs and social relations or to
     care for his own personal needs is so lessened that he poses a
     clear and present danger of harm to others or to himself, as
     defined in subsection (b) ….


     (b) Determination of clear and present danger. —

                                    ***

        (2) Clear and present danger to himself shall be shown by
        establishing that within the past 30 days:

          (i)      the person has acted in such manner as to evidence
                   that he would be unable, without care, supervision
                   and the continued assistance of others, to satisfy his
                   need for nourishment, personal or medical care,
                   shelter, or self-protection and safety, and that there
                   is a reasonable probability that death, serious bodily
                   injury or serious physical debilitation would ensue
                   within 30 days unless adequate treatment were
                   afforded under this act ….

50 P.S. § 7301. Section 305 provides, in relevant part, as follows:

     At the expiration of a period of court-ordered involuntary
     treatment under section 304(g) or this section, the court may
     order treatment for an additional period upon the application of
     the county administrator or the director of the facility in which the
     person is receiving treatment. Such order shall be entered upon
     hearing on findings as required by sections 304(a) and (b), and
     the further finding of a need for continuing involuntary treatment
     as shown by conduct during the person’s most recent period of
     court-ordered treatment. The additional period of involuntary
     treatment shall not exceed 180 days …. A person found dangerous
     to himself under section 301(b)(2)(i), (ii) or (iii) shall be subject
     to an additional period of involuntary full-time inpatient treatment


                                     -5-
J-S32032-21


      only if he has first been released to a less restrictive alternative.
      This limitation shall not apply where, upon application made by
      the county administrator or facility director, it is determined by a
      judge or mental health review officer that such release would not
      be in the person’s best interest.

Id. § 7305(a). As this Court has explained,

      for a person to be recommitted for an additional period of
      treatment, it need not be established that the person has inflicted
      or attempted to inflict serious bodily harm upon another within
      the past thirty days, as required for the original commitment. The
      [MHPA] specifically states that on recommitment it is not
      necessary to show that the patient committed an overt act within
      30 days of the hearing. It is necessary however for the court to
      find that within the patient’s most recent period of
      institutionalization, the patient’s conduct demonstrated the need
      for continuing involuntary treatment, … i.e.[,] his condition
      continues to evidence a clear and present danger to himself or
      others ....

Commonwealth v. Romett, 538 A.2d 1339, 1341-42 (Pa. Super. 1988).

      With that in mind, we review the record to determine whether the

evidence supports the trial court’s Order for the continuing involuntary mental

health treatment of A.P., pursuant to 50 P.S. § 7305.

      Our review discloses that, on February 24, 2021, the MRO entered an

Order for continuing involuntary treatment of A.P. MRO Order, 2/24/21. The

MRO found that A.P. was “[i]nitially incarcerated for violation of a PFA ….” Id.

at 1. According to the MRO, A.P. had engaged in “some bizarre behavior[,]”

and had a “history of bizarre and disorganized behavior[.]” Id. The MRO

found that A.P. “would be unable to care [for] himself outside of [a]

hospital[.]”   Id.   Finally, the MRO noted A.P.’s diagnosis of schizoaffective

disorder. Id.

                                      -6-
J-S32032-21


      At the February 24, 2021, hearing before the MRO, A.P. recognized that

he had a period of “instability” regarding his bipolar disorder for about two

years and seven months. N.T., 2/24/21, at 15. A.P. indicated that he had

issues with fear and anxiety due to post-traumatic stress disorder. Id. A.P.

testified that he is a veteran and an evangelist. Id. A.P. further testified as

follows:

            I do not belong here. I’m responsible enough to take my
      medicines. Things have happened in the past where I was, in a
      way, being tortured by a demon. I know that may seem hard to
      believe, but that’s what happened. I – it’s over with, that issue.

           … I am pursuing my mental health, emotional health. And
      medication monitor—I believe, Stairways and/or [the Veterans’
      Administration] medical community can provide for medication
      monitor just to make sure, you know, I don’t forget to take my
      medicine.

            … I’m not a threat to myself. I’m not a threat to others. I
      can survive safely in the community … I feel great….

Id. at 18.

      At the March 17, 2021, hearing before the trial court, Isabelita Cesar,

M.D. (“Dr. Cesar”), testified that A.P. has a diagnosis of schizoaffective

disorder. N.T., 3/17/21, at 6. Dr. Cesar explained that A.P. “has a history of

noncompliance with his medication.” Id. According to Dr. Cesar,

            [A.P. has] been taking his medications for his psychiatric
      (unintelligible)[,] but his behavior is not consistent with reality.
      He’s been saying that [he] was discharged and he’s leaving.

            [] [O]verall, we had actually wanted him to benefit from
      further inpatient hospitalization, and he [sic] wanted to complete
      the self-medication education program. But because of his
      consistent noncompliance with medication and subsequent

                                     -7-
J-S32032-21


      decompensation, he becomes delusional when he’s not on
      medication.

            … And we also have … [a] community support plan for him
      … where they have services in place for him before … he goes back
      to the community.

            … [A.P.] still has active legal charges and will be discharged
      to the jail. … [B]ut nevertheless, he wants to go with the
      community support plan so that when he’s sat in jail[,] he will be
      able to [access] base [unit] services in the community.

            Be advised that if he’s out there, and he’s allowed to go back
      to the community, he has a … recurring pattern of this delusion
      that he[,] for some reason[,] will believe he is married to someone
      he is related to, and cause problem [sic] with the legal charges
      and the safety of others.

Id. at 7-8.

      Dr. Cesar further explained that A.P.’s medication education program

has just begun. Id. at 9. Dr. Cesar testified that, “[h]opefully[,] with that

education, [A.P.] might have better insight regarding the need for continued

treatment, medication compliance.”       Id.   Dr. Cesar estimated that the

medication education program will take “[a] few weeks.” Id. at 10.

      Dr. Cesar further testified that, in the three to four weeks prior to the

hearing, A.P. interacted with staff, but “not much with our patients[.]” Id. at

11. She pointed out some unusual behavior, where A.P. “just goes and sits

out there, possibly … out of the door, saying that he’s discharged[,]” and that

she has “addressed that with him on maybe three or four occasions.” Id.

Finally, when asked whether A.P. could go to a home “and do what he needs

to do to get by[,]” Dr. Cesar responded, “No, not at this time.” Id. at 12-13.


                                     -8-
J-S32032-21


      Dr. Cesar confirmed that her opinion regarding A.P. had not changed

since the February 24, 2021, hearing before the MRO.          Id. at 8.   At that

hearing, Dr. Cesar testified regarding A.P.’s history of noncompliance with his

medication while in jail:

      [T]here is a history that[,] when [A.P.] is in jail, he stopped taking
      the medication. And then, according to the records, when he
      stopped taking the medication, he became paranoid; he was
      urinating and defecating in his cell and started smearing feces and
      for [sic] rapid, flight of speech and did some other bizarre
      behavior….

N.T., 2/24/21, at 7.    Dr. Cesar stated her belief that continued care was

necessary. Id. at 8.

      Dr. Cesar further testified that A.P. posed a risk to himself and others

without the continuing involuntary mental health treatment:

      I’m projecting that without the treatment on the unit of this
      medication program, he might go back to not taking medication
      while he’s in jail[,] and by history he can decompensate and
      become very psychotic with inability to take care of himself
      without that self-medication.

      … I would say by his history and … his poor appetite and sleeping
      and responding to paranoid stimuli, being naked, masturbating,
      talking to himself while in his cell, smearing feces and all those,
      so those are very disorganized behavior that one would not be
      able to take care of himself.

Id. at 8-9.

      We recognize the progress made by A.P. during his treatment.

However, mindful of our standard of review, we conclude that there was

sufficient evidence to support the trial court’s Order for the continuing




                                      -9-
J-S32032-21


involuntary treatment of A.P. under sections 301 and 305 of the MHPA.

Accordingly, we affirm the Order of the trial court.2

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/2021




____________________________________________


2 In his brief, A.P. also argues that the trial court “did not make any specific
factual findings” in support of its March 22, 2021, Order. Brief for Appellant
at 22. However, A.P. raised no issue in this regard in his Pa.R.A.P. 1925(b)
Concise Statement of matters complained of on appeal. Accordingly, it is
waived. See Pa.R.A.P. 302(a) (stating that an issue cannot be raised for the
first time on appeal); see also Commonwealth v. Hansley, 24 A.3d 410,
415 (Pa. Super. 2011) (recognizing that issues not raised in a Rule 1925(b)
statement will be deemed waived for review).


                                          - 10 -